United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
DEPARTMENT OF THE INTERIOR,
YOSEMITE NATIONAL PARK, El Portal, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-547
Issued: November 17, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 12, 2007 appellant filed a timely appeal of a September 26, 2007 merit
decision of the Office of Workers’ Compensation Programs finding that the constructed position
of bookkeeper represented his wage-earning capacity. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3(d)(2), the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly reduced appellant’s compensation effective
September 30, 2007 based on its determination that the constructed position of bookkeeper
represented his wage-earning capacity.
FACTUAL HISTORY
On June 9, 2004 appellant, then a 54-year-old maintenance mechanic, filed a traumatic
injury claim alleging that on June 2, 2004 he injured his left knee while changing heating
ventilating and air conditioning filters. The Office accepted the claim for left knee strain, left

knee lateral cartilage or meniscus tear and authorized arthroscopic surgery, which was performed
on September 1, 2004 and total left knee arthroplasty, which occurred on July 25, 2006.
Appellant returned to modified work on October 25, 2004. On January 5, 2005 the employing
establishment informed the Office that it could not accommodate appellant’s permanent
restrictions and requested referral to vocational rehabilitation. By letter dated January 24, 2005,
the Office placed appellant on the periodic rolls for temporary total disability effective
January 23, 2005.
On December 2, 2004 Dr. David E. Taylor, a treating physician, reported appellant was
status post resection of left knee medial and lateral meniscus tears and left knee medial
compartment Grade 3 degenerative osteoarthritis. He stated that appellant was capable of
performing modified work with restrictions which were permanent. The restrictions included no
prolonged standing, walking, working on slippery or uneven ground, bending, stooping,
squatting, climbing, kneeling, twisting and jumping. Dr. Taylor also indicated that appellant was
restricted to lifting, carrying, pulling and pushing no more than 20 pounds.
On January 21, 2005 the Office referred appellant to a vocational rehabilitation
counselor. Appellant entered a program at Allied Business College, where he took bookkeeping
and account courses in Microsoft Word 2003, Microsoft Excel 2003, Computer Financial
Accounting and Quickbooks. The vocational rehabilitation counselor stated that appellant
successfully completed the course as of the July 25, 2006 vocational rehabilitation report.
On July 18, 2005 Dr. Taylor diagnosed advanced left knee degenerative osteoarthritis
based upon an x-ray interpretation. He recommended that appellant be rehabilitated to a semisedentary light-duty job.
In a September 1, 2006 report, Dr. Taylor noted that appellant was status post his July 25,
2006 total left knee arthroplasty surgery. He opined that appellant was currently totally disabled
at this time.
On December 4, 2006 Dr. Taylor released appellant to sedentary work. Permanent
restrictions include some standing and walking and no lifting, carrying, pulling and pushing
more than 20 pounds intermittently. Dr. Taylor stated that appellant’s overall work restrictions
were similar to those stated in the December 3, 2004 report and had not changed much.
On May 30, 2007 Dr. Yao-Jen Chang, a treating Board-certified urologist, informed the
Office that appellant required surgery, which would delay his job placement.
On July 19, 2007 appellant filed a claim for a schedule award.
On July 25, 2007 the vocational rehabilitation counselor identified the position of
bookkeeper as being within appellant’s physical limitations, vocational skills and geographical
area.1 He noted that the labor market for this position in Merced County was fair.2 The
1

The vocational rehabilitation counselor also identified the position of accounting clerk as being within
appellant’s physical limitations, vocational skills and geographical area.
2

The vocational rehabilitation counselor noted that appellant lives in Mariposa County and that due to the

2

bookkeeper position, as it appeared in the Department of Labor, Dictionary of Occupational
Titles (DOT), was classified as a sedentary position. The position required keeping financial
transaction records using a computer and calculator; verifying, allocating and posting business
transaction details to subsidiary accounts in the computer files or journals; summarizing details
in separate computer files of ledgers; transferring data to a general ledger; and reconciling and
balancing accounts. Duties may also include compiling reports showing statistics; calculating
employee wages and preparing checks for those wages; withholding Social Security and other
tax reports; computing; and typing and mailing monthly financial reports to customers. The
physical requirements included sedentary strength that involved lifting up to 10 pounds
occasionally, reaching, handling, feeling and near acuity often, fingering occasionally and
talking and hearing constantly. No climbing, balancing, stooping, kneeling, crouching, crawling,
tasting/smelling, far acuity, depth perception, accommodation, color vision and field of vision
were required. Vocational requirements for the position of bookkeeper were two to four years of
specific vocational preparation, which the vocational rehabilitation counselor noted were met by
appellant’s training program. The vocational rehabilitation counselor listed the average weekly
earnings of a bookkeeper as $9.25 per hour with Ramada Inn and $11.00 per hour with Account
Temps.3 He stated that the position was available in sufficient numbers on a full-time basis and
in appellant’s commuting area or based on a labor market survey.
On August 16, 2007 the Office proposed to reduce appellant’s compensation for wage
loss, noting that the medical and factual evidence established that he was no longer totally
disabled but had the capacity to earn wages as a bookkeeper at the rate of $331.00 per week or
$8.25 per hour.4
By decision dated September 26, 2007, the Office adjusted appellant’s compensation
benefits effective September 30, 2007 based upon its determination that the position of
bookkeeper represented his wage-earning capacity. It noted that appellant’s weekly pay rate
when injured was $846.04 and that the current pay rate for job and step when injured was
$915.07. The Office found that appellant was capable of earning $331.00 per week, that the
adjusted wage-earning capacity per week was $304.57, that the percentage of new wage-earning
capacity was 36 percent, that the loss in wage-earning capacity amount per week was $541.47,
leaving him with a compensation rate of $406.10 per week or $430.25 per week when increased
by applicable cost-of-living adjustments. It calculated that this resulted in a new compensation
rate every four weeks of $1,721.00, less health benefits premium of $346.62, basic life insurance
premium of $13.80, postretirement basic life insurance premium of $25.76 and optional life

depressed economy there he looked at surrounding areas for employment.
3

In the July 25, 2007 Labor Market Assessment, noted that Ramada Inn had an opening for a night auditor which
paid between $8.50 and $10.00 per hour; Merced County recently hired for the position of Tax Collections Clerk
with one year accounting experience at a monthly salary of $2,276.00; and Account Temps noted that it had
bookkeeper positions available in Modesto for people with more than one year of experience and were paid at a
salary of $11.00 to 13.00 per hour.
4

The Office used the information contained on the Ramada Inn contact. The Board notes that $8.25 multiplied
by 40 equals $330.00 not $331.00. Also, when using the $9.25 hourly rate noted on this form, the weekly salary is
$370.00.

3

insurance premium of $52.18, for a net compensation every four weeks of $1,264.64 beginning
on September 30, 2007.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of proof to justify termination or
modification of compensation benefits.5 An injured employee who is either unable to return to
the position held at the time of injury or unable to earn equivalent wages, but who is not totally
disabled for all gainful employment, is entitled to compensation computed on loss of wageearning capacity.6
Under section 8115(a) of the Federal Employees’ Compensation Act, wage-earning
capacity is determined by the actual wages received by an employee, if the earnings fairly and
reasonably represent his wage-earning capacity. If the actual earnings do not fairly and
reasonably represent the employee’s wage-earning capacity or if the employee has no actual
wages, the wage-earning capacity is determined with due regard too the nature of the injury, the
degree of physical impairment, the employee’s usual employment, age, qualifications for other
employment, the availability of suitable employment and other factors and circumstances which
may affect his wage-earning capacity in his disabled condition.7
The Office must initially determine appellant’s medical condition and work restrictions
before selecting an appropriate position that reflects his vocational wage-earning capacity. The
Board has stated that the medical evidence upon which the Office relies must provide a detailed
description of appellant’s condition.8 Additionally, the Board has held that a wage-earning
capacity determination must be based on a reasonably current medical evaluation.9
When the Office makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to an Office wage-earning capacity specialist for
selection of a position, listed in the Department of Labor, DOT or otherwise available in the open
market, that fit the employee’s capabilities with regard to his physical limitations, education, age
and prior experience. Once this selection is made, a determination of wage rate and availability
in the labor market should be made through contact with the state employment service or other
applicable service. Finally, application of the principles set forth in Albert C. Shadrick10 and
codified by regulation at 20 C.F.R. § 10.40311 should be applied. Subsection(d) of the
5

T.F., 58 ECAB ___ (Docket No. 06-1186, issued October 19, 2006).

6

20 C.F.R. §§ 10.402, 10.403.

7

5 U.S.C. § 8115(a); see N.J., 59 ECAB ___ (Docket No. 07-45, issued November 14, 2007); T.O.,
58 ECAB ___ (Docket No. 06-1458, issued February 20, 2007); Dorothy Lams, 47 ECAB 584 (1996).
8

See William H. Woods, 51 ECAB 619 (2000).

9

Carl C. Green, Jr., 47 ECAB 737 (1996).

10

5 ECAB 376 (1953).

11

20 C.F.R. § 10.403.

4

regulations provides that the employee’s wage-earning capacity in terms of percentage is
obtained by dividing the employee’s actual earnings or the pay rate of the position selected by
the Office, by the current pay rate for the job held at the time of the injury.12
In determining an employee’s wage-earning capacity based on a position deemed suitable
but not actually held, the Office must consider the degree of physical impairment, including
impairments resulting from both injury-related and preexisting conditions, but not impairments
resulting from post-injury or subsequently acquired conditions.13 Any incapacity to perform the
duties of the selected position resulting from subsequently acquired conditions is immaterial to
the loss of wage-earning capacity that can be attributed to the accepted employment injury and
for which appellant may receive compensation. Additionally, the job selected for determining
wage-earning capacity must be a job reasonably available in the general labor market in the
commuting area in which the employee lives.14
ANALYSIS
The Office accepted that appellant sustained left knee strain and left knee lateral cartilage
or meniscus tear due to a June 2, 2004 employment injury and paid him compensation for
disability beginning January 23, 2005. It reduced his compensation based on its finding that he
had the capacity to earn wages in the constructed or selected position of bookkeeper.
On December 2, 2004 Dr. Taylor reported that appellant was status post resection of left
knee medial and lateral meniscus tears and left knee medial compartment Grade 3 degenerative
osteoarthritis. He stated that appellant was capable of performing modified work with
restrictions which were permanent. The restrictions included no prolonged standing walking,
working on slippery or uneven ground, bending, stooping, squatting, climbing, kneeling, twisting
and jumping. Dr. Taylor also indicated that appellant was restricted to lifting, carrying, pulling
and pushing no more than 20 pounds. Following appellant’s July 25, 2006 total left knee
arthroplasty, Dr. Taylor released him to sedentary work on December 4, 2006. Dr. Taylor stated
that appellant’s overall work restrictions were similar to those stated in the December 2, 2004
report and had not changed much.
The Board finds that Dr. Taylor’s reports establish that appellant was no longer totally
disabled and was capable of performing sedentary work with restrictions. The constructed
position of bookkeeper was identified as sedentary and did not require prolonged standing,
walking, working on slippery or uneven ground, bending, stooping, squatting, climbing,
kneeling, twisting, jumping and lifting, carrying, pulling and pushing more than 20 pounds.
In assessing the claimant’s ability to perform the selected position, the Office must
consider not only physical limitations but also take into account work experience, age, mental
capacity and educational background. The rehabilitation counselor determined that appellant had
12

Id. at § 10.403(d).

13

James Henderson, Jr., 51 ECAB 268 (2000).

14

Id.

5

the skills necessary to perform the position of bookkeeping clerk based on his Associate’s
Degree. He further found that the position was reasonably available within the appropriate
geographical area. As the rehabilitation counselor is an expert in the field of vocational
rehabilitation, however, the Office may rely on his or her opinion in determining whether the job
is vocationally suitable and reasonably available.15 The Board finds that the Office considered
the proper factors, including the availability of suitable employment, his physical limitations and
employment qualifications in determining that the position of bookkeeper represented his wageearning capacity.
As to the wage rate, however, the Office stated, without further explanation, the entry
level was $331.00 per week or $8.25 per hour. The evidence of record does not confirm the
Office’s finding. There is no indication that the rehabilitation counselor or other vocational
specialist opined that appellant was capable of earning $331.00 per week in the selected position.
In the July 25, 2007 labor market assessment, the rehabilitation counselor provided wage
information on the bookkeeper position. He noted that his contacts at the Ramada Inn, Merced
County and Account Temps resulted in a range of hourly pay rates commencing at $8.50 per
hour and going up to $13.71 per hour. On the other hand, the Form CA-66 for the Ramada Inn
reported an hourly rate of $9.25, Account Temps reported an hourly rate of $11.00 and the City
of Merced reported an hourly rate of $12.93. It is not clear from the record how the Office
determined that an entry level bookkeeper position earned $331.00 or $8.25 per hour based on a
review of the July 26, 2007 labor market assessment and the CA-66 forms submitted by the
vocational rehabilitation specialist.
Thus, the Board is unable to determine from the record how the Office calculated the
entry level wage for an individual appellant’s background. None of the CA-66 forms or the
July 25, 2007 labor market assessment noted an hourly rate of $8.25. The Office has not
explained, based on the evidence of record, how it arrived at its calculation of the wage rate and
the subsequent calculations as to appellant’s loss of wage-earning capacity pursuant to Shadrick
and 20 C.F.R. § 10.403. It is the Office’s burden of proof and the Board finds that the Office did
not meet its burden of proof in this regard.
CONCLUSION
The Board finds that the evidence supported a finding that the selected position was
medically and vocationally suitable, but the evidence was not sufficient to establish the
appropriate wage rate for the position and therefore the loss of wage-earning capacity was not
properly determined.

15

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.8(b)(2) (December 1993).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 26, 2007 is reversed.
Issued: November 17, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

